EXAMINER'S AMENDMENT / REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Robert Fox on 3/18/2021.
The application has been amended as follows: 

Claim 1:
----- A surgical sponge, comprising:
sponge material configured in an elongate sponge having a length and having multiple compressed layers and a flattened shape characterized by a generally flat upper surface along the length of the sponge, a generally flat lower surface along the length of the sponge, with the sponge having a thickness that is substantially less than a width of the sponge, one reduced dimension end of the elongate sponge having an end length and reducing in dimension distally along the end length;
stitches along the length of the sponge to encircle and to compress the sponge material, thereby maintaining the layers in compression and inhibiting swelling of the sponge when saturated with fluids to maintain the flattened shape of the sponge when the sponge is saturated with fluids; and


Claim 8:
----- A method for making a surgical sponge, comprising the steps of:
providing a sponge material and configuring the sponge material to have a length and multiple compressed layers and a flattened shape characterized by a generally flat upper surface along the length of the sponge, a generally flat lower surface along the length of the sponge, with the sponge having a thickness that is substantially less than  a width of the sponge, one reduced dimension end of the elongate sponge having an end length and reducing in dimension distally along the end length;
providing stitches along the length of the sponge to encircle and to compress the sponge material, thereby maintaining the layers in compression and inhibiting swelling of the sponge when saturated with fluids to maintain the flattened shape of the sponge when the sponge is saturated with fluids; and
providing a length of stitch material extending from the reduced dimension end to provide a structure that is engageable for use in positioning or removal of the sponge during a surgical procedure. -----

Claim 12:
----- The method of claim [[1]]8, wherein the ratio of the width of the sponge to the thickness of the sponge is at least about 2 to 1. -----

Allowable Claims
Claims 1-12 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant arguments filed on 9/15/2020 are persuasive.
Relevant prior art Bowles (US 6,186,994) discloses a tampon (20, see Fig. 8) that is capable of absorbing bodily fluids, the tampon comprising multiple layers (32, 34, & 38) of compressible materials that are bonded together along a central longitudinal axis and having a withdrawal string (48).  The tampon has a reduced dimension end (clearly shown in Fig. 8).  Bowles does not explicitly disclose that the tampon is made of sponge material but simply discloses that the layers may be made of rayon and cotton (Col. 4 lines 21-37).  Bowles also does not explicitly disclose any stitching used in the tampon.  
Another relevant prior art Glassman (US 3,710,793) discloses a tampon (see figures) comprising multiple layers of materials being stitched together (stitches 12), wherein a length of the stitch forms a withdrawal string (13).  However, Glassman does not disclose that the tampon is made of sponge material, that it has a reduced dimension end or that the stitched wrap around the tampon to keep the layers compressed even after the tampon absorbs fluid.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S SU whose telephone number is (408)918-7575.  The examiner can normally be reached on M-F 9:00 - 5:00 Pacific.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nic J Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        19 March 2021